Citation Nr: 0617619	
Decision Date: 06/16/06    Archive Date: 06/27/06	

DOCKET NO.  04-18 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability. 

2.  Entitlement to service connection for a chronic right hip 
disorder. 

3.  Entitlement to service connection for a chronic left hip 
disorder. 

4.  Entitlement to an effective date earlier than July 14, 
2003 for an award of service connection for tinnitus.

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to June 1999, 
with additional unverified active service from November 1973 
to November 1976. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. 

Finally, for reasons which will become apparent, the issue of 
service connection for a chronic right hip disorder is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  A chronic left knee disability is not shown to have been 
present in service, or at any time thereafter. 

2.  A chronic left hip disorder is not shown to have been 
present in service, or for more than one year following 
service discharge, nor is it the result of any incident or 
incidents of the veteran's period of active military service.  

3.  Resolving doubt in the veteran's favor, the veteran's 
initial claim for loss of hearing, when coupled with the 
complaints of tinnitus on a February 1999 examination, can 
reasonably be construed to include a claim for service 
connection for tinnitus. 


CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §3.303 (2005). 

2.  A chronic left hip disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the left hip be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

3.  An effective date of July 1, 1999, for an award of 
service connection for chronic tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. 
121.  

In this case, in correspondence of February 2001, July 2003, 
May 2004, and April 2005, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence pertaining to his claims.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as January 2004 and May 
2005 Statements of the Case.  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claims.  
By way of these documents, he was also specifically informed 
of the cumulative evidence already provided to VA, or 
obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as service medical 
facility records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have had any effect on the case, or to have caused injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATV Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Factual Background

A service clinical record dated in early June 1977 reveals 
that the veteran was seen at that time for, among other 
things, possible tendinitis of the left knee.  On physical 
examination, there was noted the presence of iliotibial band 
tendinitis, with the remainder of the veteran's knee 
otherwise normal.  Radiographic studies were described as 
"OK."  

In an entry of mid-July 1977, the veteran was heard to 
complain of an injury to his left leg sustained while jumping 
during airborne training the previous day.  On physical 
examination, the veteran's leg was tender and swollen.  The 
clinical assessment was bruised muscle. 

The remainder of the veteran's service medical records are 
negative for history, complaints, or abnormal findings 
indicative of the presence of chronic left knee or hip 
disability. 

A service separation examination conducted in January 1999 
was negative for the presence of left knee or left hip 
disability.  On physical examination, the veteran's 
musculoskeletal system and lower extremities were within 
normal limits, and no pertinent diagnosis was noted.  

On January 4, 1999, there was received the veteran's original 
claim for service connection for hearing loss.  

At the time of a VA general medical examination in February 
1999, the veteran complained of bilateral knee popping since 
1987.  However, he denied any specific injury to his knee.  
Reportedly, the veteran had not undergone any medical 
evaluation for the reported "popping."  Other than 
intermittent popping, the veteran reportedly had no 
complaints.  On physical examination, the veteran's lower 
extremities showed normal motor and sensory function.  Range 
of motion of the veteran's knee showed flexion to 130 degrees 
with extension to 0 degrees and no pain.  Both the drawer 
test and McMurray's test were negative for the left knee.  
Radiographic studies of the veteran's left knee were within 
normal limits.  The pertinent diagnosis noted was left knee 
strain.  

Radiographic studies of the veteran's left hip conducted at a 
service medical facility in July 2000 were consistent with 
"beginning degenerative joint disease."  

Radiographic studies of the veteran's hips conducted at a 
service medical facility in August 2001 were consistent with 
very minimal degenerative changes of both hips, somewhat 
greater on the right than the left, and slight thickening of 
the iliopectineal lines bilaterally.  

At the time of a VA orthopedic examination in August 2002, 
the veteran complained of pain in both knees and both hips.  
On physical examination, the veteran complained of pain in 
his left knee and left hip joint.  Mobility of both hip 
joints was concentric, and slightly restricted on both sides.  
The veteran's knees displayed normal silhouettes, with no 
evidence of any pathological edema and no intra-articular 
effusion.  Mobility was described as slightly restricted, 
though the ligaments were stable.  At the time of 
examination, classic meniscus signs were negative.  An 
ultrasound examination of both knee joints showed no evidence 
of any intra-articular effusion and no Baker's cyst.  As far 
as could be determined, the menisci were intact.  
Radiographic studies of the veteran's hip joints showed 
largely age-appropriate findings without significant 
degenerative modifications.  Radiographic studies of the left 
knee joint revealed a largely identical finding, without 
significant degenerative or inflammatory-erosive changes.  
The joint surfaces were congruent, and the intra-articular 
space broad.  The shape of the patella was normal, as was the 
joint between the patella and femoral.  The pertinent 
clinical assessment was of subjectively reported pain 
symptoms of both hip joints, more so on the right than the 
left, without corresponding radiological or clinical 
correlation; and subjectively reported pain symptoms of both 
knee joints, without corresponding radiological or clinical 
correlation.  Noted at the time of examination was that the 
veteran's pain symptoms in the hip joints represented an 
independent clinical picture, though neither clinical nor 
X-ray findings could explain or support the veteran's 
complaints.  In the area of the hip joints, there was neither 
an indication of significant evidence of wear and tear, nor 
any sign of past injury or fracture, or chronic-inflammatory 
changes due to rheumatic disease.  

In correspondence received on July 3, 2003, the veteran 
indicated that the ringing in his ears was "continuous," 
which prevented him from using his hearing aids.  

On July 14, 2003, there was received a piece of "duplicative" 
correspondence indicating that the veteran was suffering from 
continuous ringing in his ears which prevented him from using 
his hearing aids.  

At the time of a VA orthopedic examination in June 2004, it 
was noted that the mobility of both of the veteran's hip 
joints was concentrically limited, with both sides being 
equal.  Further testing revealed evidence of pain in both 
hips, more prominent on the right than the left.  The 
silhouettes of the veteran's knees were normal, with both 
sides equal, and no evidence of any soft tissue swelling or 
intra-articular effusion.  Mobility for both sides was equal, 
with stretching/flexing from 0 to 140 degrees.  Noted at the 
time of examination was that the knee ligaments were stable, 
and classic meniscus signs negative.  

In a rating decision of September 2004, the RO granted 
service connection (and a 10 percent evaluation) for 
tinnitus, effective July 14, 2003, considered to be the date 
of receipt of the veteran's claim for service connection.  

In a VA Memorandum of September 2005, it was noted that 
service medical records from the veteran's first period of 
active service, that is, the period from November 1973 to 
November 1976, were unavailable.  

Analysis

Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.3.07, 3.309 (2005).  

In the present case, service medical records fail to document 
the existence of chronic left knee or left hip disabilities.  
While in June 1977, the veteran received treatment for what 
was described at that time as iliotibial band tendinitis, 
that episode was acute and transitory in nature, and resolved 
without residual disability.  In point of fact, the remainder 
of the veteran's service medical records, including a service 
separation examination of January 1999, were negative for any 
evidence whatsoever of chronic left hip or knee disabilities.  
Significantly, at the time of a VA general medical 
examination in February 1999, there was no evidence that the 
veteran suffered from a chronic left knee disability.  While 
at the time of that examination, the veteran received a 
diagnosis of "left knee strain," radiographic studies of the 
left knee conducted at that time were within normal limits.  
Moreover, the remainder of the evidence of record fails to 
document the presence of a chronic left knee disability.  

The earliest clinical indication of the presence of a chronic 
disorder of the veteran's left hip is revealed by service 
medical facility X-rays dated in July 2000, more than one 
year following the veteran's discharge from service, at which 
time there was noted the presence of "beginning" degenerative 
changes of both hips.  Significantly, while in August 2001, 
there was once again noted the presence of "very minimal" 
degenerative changes of the left hip, as of the time of a 
subsequent VA orthopedic examination in August 2002, there 
were noted only subjectively reported pain symptoms of the 
left hip joint, without corresponding radiological or 
clinical correlation.  That same examination reported similar 
findings for the veteran's left knee, showing only subjective 
complaints of pain, without corresponding radiological or 
clinical correlation.  

Based on such findings, the Board is unable to reasonably 
associate the veteran's current left knee or left hip 
complaints with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
those disabilities must be denied. 


Earlier Effective Date

Turning to the issue of an effective date earlier than July 
14, 2003 for an award of service connection for chronic 
tinnitus, the Board notes that the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  The effective date of 
an evaluation and award of compensation is generally the day 
following separation from service, or the date entitlement 
arose, if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  

In the present case, on January 4, 1999, there was received 
the veteran's original claim for service connection for, 
among other things, "loss of hearing."  That claim made no 
mention of tinnitus or "ringing" in the veteran's ears.  Not 
until July 3, 2003 was there received original correspondence 
from the veteran indicating that the "ringing" in his ears 
was now continuous, which prevented him from using his 
hearing aids.  Significantly, on July 14, 2003, there was 
received an exact copy of the veteran's July 3, 2003 
correspondence.  It was that July 14th correspondence which 
was construed by the RO as an original claim for service 
connection for chronic tinnitus.  

The veteran argues that, inasmuch as he was never aware that 
hearing loss and tinnitus were two separate and distinct 
pathologies, his January 1999 claim for service connection 
for hearing loss should have been construed as an original 
claim for tinnitus.  

Review of a February 1999 VA sponsored audiology examination 
noted the veteran reporting that he first noticed ringing in 
his ears in 1987 which was followed by a gradual decreased 
hearing ability.  He further described his tinnitus as 
occurring in either ear about 3 to 5 times a day and lasting 
a few minutes.  

In addition, the July 2003 claim noted the veteran stating 
that his hearing was getting worse, which he explained as the 
ringing becoming continuous and preventing the use of hearing 
aids.

The Board finds that the February 1999 examination report 
wherein the veteran equated the ringing in his ears with his 
onset of hearing loss, and the wording used on the July 2003 
statement, consistent with the veteran's contention that he 
was unaware that VA treated tinnitus separate from hearing 
loss.  

Resolving all doubt in favor of the veteran, and reading his 
claim for "loss of hearing" in the light most favorable to 
the veteran given the other specific facts of this case, the 
Board finds that his original claim for "loss of hearing" 
included tinnitus.  Thus, an effective date of July 1, 1999, 
the day following discharge from service, is granted. 

ORDER

Service connection for a chronic left knee disability is 
denied. 

Service connection for a chronic left hip disorder is denied.  

An effective date of July 1, 1999 for the award of service 
connection for chronic tinnitus is granted, subject to those 
regulations governing the payment of monetary benefits.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic right hip disability.  In 
pertinent part, it is argued that the veteran's current right 
hip problems are the result of a parachute jump in service. 

In that regard, a review of the record discloses that service 
connection is currently in effect for, among other things, 
degenerative disc disease with a protrusion of the L4-5 disc 
and radiculopathy (claimed as low back pain, right hip pain, 
and groin pain).  The veteran has, however, argued that his 
current right hip problem is not, in fact, "part and parcel" 
of his service-connected low back disability, but, rather, a 
"separate and distinct" disability.  

In that regard, a review of the record discloses that, while 
in service, the veteran received treatment on a number of 
occasions for various right hip problems, culminating in a 
diagnosis of chronic adductor tendonitis.  While on service 
separation examination in January 1999, there was no evidence 
of right hip pathology, the following month, while still in 
service, the veteran was seen for a complaint of "chronic" 
right hip pain.  As of the time of a VA general medical 
examination that same month, the veteran received a diagnosis 
of degenerative joint disease of the right hip with radiation 
of pain to the groin.  However, radiographic studies of the 
veteran's right hip conducted as part of that examination 
were reported as "within normal limits."  

The Board notes that, at the time of service medical facility 
radiographic studies in August 2001, there was noted the 
presence of "very minimal degenerative changes" of both hips, 
somewhat greater on the right than the left.  However, 
following a VA orthopedic examination in August 2002, a VA 
examiner was of the opinion that neither clinical nor 
radiological findings could explain or support the veteran's 
complaints of right hip pain.  

Under the circumstances, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's claim for service 
connection for a chronic right hip disorder, to include a new 
examination.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records for the 
right hip, subsequent to June 2004, the 
date of the veteran's most recent VA 
examination, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem. 

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
right hip disability.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examining physician should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
right hip disability and, if so, whether 
that disability as likely as not (50 
percent probability or greater) is 
related to his period or periods of 
active military service.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  After completing any additional 
development deemed necessary, the RO 
should then review the veteran's claim 
for service connection for a chronic 
right hip disability.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


